Per Curiam. In an opinion delivered on October 16, 1985, this court affirmed the decision of the Workers’ Compensation Commission in the case of Rose v. Arkansas State Police, 16 Ark. App. 96, 697 S.W.2d 927 (1985). Subsequently, appellant petitioned for writ of certiorari to the United States Supreme Court. Thereupon, the United States Supreme Court reversed the judgment of the Arkansas Court of Appeals and remanded the case to this court for proceedings not inconsistent with the Court’s holdings. Rose v. Arkansas State Police, _ U.S _, 107 S. Ct. 334 (1986). The cause of Rose v. Arkansas State Police is hereby remanded to the Arkansas Workers’ Compensation Commission for further proceedings not inconsistent with the decision of the United States Supreme Court. Remanded.